DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08-12-2022 has been entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08-12-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 8-9, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0218401 hereinafter Hermann in view of U.S. Patent No. 6,022,637 hereinafter Wilson. 
Regarding Claims 1, 8-9, 11-12 and 18-19, Hermann teaches a vehicle comprising a battery module [100] comprising: at least one battery cell [102]; an interface (circuit) module [110] that is electrically coupled to the battery cells and includes a circuit board; a thermocouple unit [140] disposed on the circuit board and electrically connected to the bus bar [112]; and a temperature sensor element formed on the circuit board and configured to provide temperature readings within the battery module based on voltage difference (paragraphs 58-61, 98-99). 

    PNG
    media_image1.png
    557
    656
    media_image1.png
    Greyscale

Hermannn further teaches that the thermocouple unit comprises a sensing unit and at least two conductors [142] (paragraphs 98-99). 

    PNG
    media_image2.png
    574
    768
    media_image2.png
    Greyscale

Hermann does not specifically disclose that a first one of the two wires is made of aluminum and a second one of the two wires is made of copper. 
However, Wilson teaches a battery that comprises aluminum against copper thermocouple (i.e. Al-Cu thermocouple) (column 9, lines 48-53). Therefore, it would have been obvious to one of ordinary skill in the art to form a thermocouple having aluminum and copper wires before the effective filing date of the claimed invention because such configuration can effectively measure the temperature in the device (column 9, lines 48-53). 
The combination teaches that the battery module comprises a temperature sensitive element and voltage probe, wherein the temperature sensing member is configured to measure the temperature of the battery cell and send measured information to the protective circuit module. 
MPEP § 2143 states that the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 
Therefore, it would have been obvious to one of ordinary skill in the art to use such thermocouple (temperature probe) having temperature sensitive element and voltage probe configured to measure the temperature of the battery cell and send measured information to the protective circuit module before the effective filing date of the claimed invention because such configuration can effectively measure the temperature in the device. 

Claims 3, 5-7, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann and Wilson as applied above, and further in view of U.S. Pre-Grant Publication No. 2012/0179407 hereinafter Ge and U.S. Pre-Grant Publication No. 2014/0103880 hereinafter Schaefer. 
The combination of Hermann and Wilson does not specifically disclose thermocouples connected to circuit board with negative temperature coefficient (NTC) thermistor for cold junction compensation. 
However, Ge teaches a thermocouple unit configured to provide temperature at a sensing point with a sensing element that is a negative temperature coefficient thermistor for cold junction compensation (paragraph 30). Therefore, it would have been obvious to one of ordinary skill in the art to form a thermocouple unit that is connected to circuit board with negative temperature coefficient (NTC) thermistor for cold junction compensation before the effective filing date of the claimed invention because Ge discloses that such configuration can form a thermocouple unit having improved temperature measurement accuracy (paragraph 19). 
The combination teaches that the battery module comprises a temperature sensitive element and voltage probe, wherein the temperature sensing member is configured to measure the temperature of the battery cell and send measured information to the protective circuit module. 
Therefore, it would have been obvious to one of ordinary skill in the art to use such thermocouple (temperature probe) having temperature sensitive element and voltage probe configured to measure the temperature of the battery cell and send measured information to the protective circuit module before the effective filing date of the claimed invention because such configuration can effectively measure the temperature in the device. 
The combination further teaches that the battery module comprises a control unit configured to control the functions of the temperature sensitive element and voltage probe (wherein the control unit is expected to include a database and input lines as claimed). 
Therefore, it would have been obvious to one of ordinary skill in the art to use such thermocouple (temperature probe) having temperature sensitive element and voltage probe configured to measure the temperature of the battery cell and send measured information to the protective circuit module before the effective filing date of the claimed invention because such configuration can effectively measure the temperature in the device. 
With regards to the two wires extending from the circuit board and welded to the bus bar, the combination teaches a thermocouple unit that comprises bent portions and sensing unit joined together, Schaefer further teaches that the connection between the contacting area and the electrode connection area is created by welding (paragraphs 124). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729